Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 1 of 13 PageID #: 18907




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    TEAM WORLDWIDE CORPORATION,                     §
                                                    §
                Plaintiff,                          §
                                                    §
    v.                                              §     Case No. 2:19-cv-00092-JRG-RSP
                                                    §     LEAD CASE
    ACADEMY, LTD d/b/a ACADEMY                      §
    SPORTS + OUTDOORS,                              §
                                                    §
                                Defendant.          §

                                 ORDER ON MOTIONS IN LIMINE
          The Court held a Pretrial Conference in the above-captioned case on April 13, 2021,

   regarding motions in limine filed by Plaintiff Team Worldwide Corporation (“Plaintiff”), (Dkt.

   No. 349) and Defendants Academy, LTD d/b/a Academy Sports Outdoors; Ace Hardware

   Corporation; Amazon.com LLC; Amazon.com, Inc.; Bed Bath & Beyond Inc.; Costco Wholesale

   Corporation; Dick's Sporting Goods, Inc.; Home Depot Product Authority, LLC; Home Depot

   U.S.A., Inc.; Macy's Retail Holdings, Inc.; Macys.com, LLC; Sears Holdings Corporation; Sears,

   Roebuck and Co.; Target Corporation; Transform KM LLC; and Transform SR LLC

   (“Defendants”), (Dkt. No. 350). This Order summarizes and memorializes the Court’s rulings and

   reasons, including additional instructions given to the parties. While this Order memorializes such

   rulings, it in no way limits or constrains the Court’s rulings as announced into the record from the

   bench. Further, a party must approach the bench before introducing evidence or argument about

   the subject matter of a motion in limine that has been granted. Accordingly, it is hereby

   ORDERED as follows:




                                                    1
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 2 of 13 PageID #: 18908




      A. Motions to Strike (Dkt. Nos. 213, 221)

          1. Defendants’ Motion to Strike References to the Prior Wal-Mart Infringement Notice and

   Arbitration Infringement Findings (Dkt. No. 213)

          This motion is GRANTED with respect to references to the Notice, stipulating to

   infringement of certain products, entered by the Wal-Mart Defendants. Examination of the record

   shows that the Notice was a summary of the positions taken in the briefing, and its admission

   would clearly cause confusion far outweighing any probative value under FRE 403. . The parties

   have agreed that the arbitration decision will not come into evidence. The admissibility of the

   settlement agreement in Wal-Mart was DEFERRED to the resolution of the Daubert Motion.

          2. Defendants’ Motion to Exclude Plaintiff’s Late Produced Discovery Document (Dkt.

   No. 221)

          This motion is GRANTED as to the use of this exhibit for the jury. The “TWW Price

   Document” might qualify as a summary under FRE 1006 but the underlying documents were not

   provided to Defendants for inspection as required by that rule. The Court clarifies that Plaintiff’s

   expert can rely upon such inadmissible matter as a basis for his opinion.



      B. Plaintiff’s Motions in Limine (Dkt. No. 349)



          1. Plaintiff’s MIL No. 1: The Arbitration from the Walmart Litigation

          This motion in limine is GRANTED as to the Arbitration Order, itself, by agreement and

   the Court’s ruling on Dkt. No. 213.



          2. Plaintiff’s MIL No. 2: Walmart Litigation Settlement Agreement



                                                    2
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 3 of 13 PageID #: 18909




          This motion in limine is DENIED, as the agreement is relied upon by damages experts.




          3. Plaintiff’s MIL No. 3: Prior Testimony of Mr. Ken Wang

          This motion in limine is DENIED with the understanding the deposition of Mr. Wang from

   the Wal-Mart case will only be used as impeachment



          4. Plaintiff’s MIL No. 4: Unrelated Patents

          This motion in limine is GRANTED only with respect to the inter partes review

   proceedings of the ’394 and ’950 patents and any Federal Circuit appeals of such proceedings.



          5. Plaintiff’s MIL No. 5: Noninfringement Opinions

          This motion in limine is DENIED as unnecessary.



          6. Plaintiff’s MIL No. 6: Inconsistent Claim Construction

          This motion in limine is DENIED as unnecessary.



          7. Plaintiff’s MIL No. 7: [WITHDRAWN]

          This motion in limine is WITHDRAWN. Dkt. No. 353 at 2 (“Plaintiff and Defendants

   reached agreement on language for two opposed motions in limine, which resolves . . . Plaintiff’s

   MIL No. 7 . . . .”). The agreed-upon language is found in Joint MIL No. 6. See Dkt. No. 377 at 3,

   n.1.




                                                  3
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 4 of 13 PageID #: 18910




          8. Plaintiff’s MIL No. 8: The Asserted Patent’s Prosecution Histories

          This motion in limine is GRANTED, since disclaimer and estoppel are not jury issues.



          9. Plaintiff’s MIL No. 9: Not Accused of Infringement

          This motion in limine is GRANTED. The Court has reviewed the Order on Pretrial

   Motions and Motions in Limine cited by Defendants at the pretrial conference. See Solas OLED

   Ltd. v. Samsung Display Co., Ltd., Case No. 2:19-cv-00152-JRG, Dkt. No. 279 at 3. The Court has

   also reviewed the relevant section of the transcript corresponding to the issue as presented in Solas.

   See Id., Dkt. No. 263 at 152–171. The mere fact that a product is no longer accused (or was never

   accused) does not support its use as a non-infringing alternative. The non-infringing alternative

   must be proved by Defendant by evidence other than whether it was ever accused by Plaintiff.



          10. Plaintiff’s MIL No. 10: [WITHDRAWN]

          This motion in limine is WITHDRAWN. Dkt. No. 384 at 96.



          11. Plaintiff’s MIL No. 11: PTO and U.S. Patent System

          This motion in limine is GRANTED.



          12. Plaintiff’s MIL No. 12: TWW’s Product Defects or Quality

          This motion in limine is DENIED.



          13. Plaintiff’s MIL No. 13: TWW’s Prior Litigation Against Intex

          This motion in limine is GRANTED.



                                                     4
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 5 of 13 PageID #: 18911




          14. Plaintiff’s MIL No. 14: No Reference to Delay or Laches

          This motion in limine is GRANTED as to arguments about the effect of any delay and

   DENIED as to the dates themselves.



          15. Plaintiff’s MIL No. 15: [WITHDRAWN]

          This motion in limine is WITHDRAWN. Dkt. No. 378 at 2.



          16. Plaintiff’s MIL No. 16: [WITHDRAWN]

          This motion in limine is WITHDRAWN. Dkt. No. 353 at 2.



          17. Plaintiff’s MIL No. 17: Expert Reports

          This motion in limine is DENIED as unnecessary.



                      C. Defendants’ Motions in Limine (Dkt. Nos. 350 and 377)



          1. Defendant’s MIL No. 1: Exclude Reference to U.S. Patent No. 6,332,760 or Insinuate

   an Earlier Priority Date of the ’018 Patent

          This motion in limine is DEFERRED to the Defendants’ Consolidated Motion for Partial

   Summary Judgment of No Early Priority Date. See Dkt. No. 208.




                                                 5
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 6 of 13 PageID #: 18912




          2. Defendant’s MIL No. 2: Exclude References to Expert Opinions or Retention in Prior

   Litigation

          This motion in limine is GRANTED to the extent that counsel are restricted from

   identifying an expert’s opinions and employment as part of the Wal-Mart case. The Court seeks to

   eliminate all reference to that litigation by name but does prohibit the experts from counting that

   case as part of their experience. The goal is not to communicate to the jury that there was a prior

   case for the jury to wonder about.



          3. Defendant’s MIL No. 3: Exclude any Evidence or Testimony that PTO Considered

   Chafee Prior Art

          This motion in limine is DENIED.



          4. Defendant’s MIL No. 4: Exclude Argument or Questioning Regarding the Non-Public

   Nature of Certain 102(g) Evidence

          This motion in limine is DENIED.



          5. Defendant’s MIL No. 5: Exclude Reference to Dr. Stevick’s Prior Representation of

   Target and Coleman

          This motion in limine is GRANTED as to Target.



          6. Defendant’s MIL No. 6: Exclude Reference to Counsel’s Prior Representation of Airbed

   Suppliers



                                                   6
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 7 of 13 PageID #: 18913




           This motion in limine is GRANTED.



           7. Defendant’s MIL No. 7: Exclude Evidence of or Argument About ’018 Patent IPR

   Proceedings

           This motion in limine is CARRIED. Defendant is ORDERED to advise Plaintiff and the

   Court by the continuation of the pretrial conference on May 6, 2021 whether Defendant seeks to

   use the IPR relating to the ‘018 Patent as part of its defense to willfulness.



           8. Defendant’s MIL No. 8: Exclude Reference to Defendants’ Overall Sales or Aggregate

   Financial Status

           This motion in limine is GRANTED. Plaintiff is limited in terms of dollar figures to the

   revenues from the accused product. Plaintiff is not restricted from referring to the relative size of

   Target relative to other retailers.



           9. Defendant’s MIL No. 9: Exclude Evidence or Testimony as to hearsay Statements

   Regarding Secondary Considerations

           This motion in limine is DENIED with the understanding that contemporaneous objections

   can be made if counsel believes Rule 703 is being violated.



           10. Defendant’s MIL No. 10: Exclude Evidence Related to Damages From the Intex/Aero

   and Intex/Bestway Litigations




                                                     7
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 8 of 13 PageID #: 18914




          This motion in limine is CARRIED in connection with Defendants’ Motion to Strike

   Portions of Plaintiff’s Damages Expert Report for Failing to Include Required Technical

   Comparability Analysis (Dkt. No. 212).



          11. Defendant’s MIL No. 11: Exclude Fact Testimony Regarding Infringement, Validity,

   and Other Issues of Law

          This motion in limine is DENIED as unnecessary.



          12. Defendant’s MIL No. 12: Preclude Reliance on Statutory Presumption of Validity to

   Rebut Validity Arguments

          This motion in limine is DENIED.



          13. Defendant’s MIL No. 13: Preclude Evidence and Argument Comparing the Accused

   Products and Alleged Commercial Embodiments

          This motion in limine is DENIED as unnecessary based on the representation of Plaintiff’s

   counsel that they will not compare the accused products to their own products for purposes of

   infringement analysis, but only in connection with secondary considerations of non-obviousness,

   by showing copying.



          14. Defendant’s MIL No. 14: Preclude Reference to or Reliance on Arbitration Findings

   or Walmart Notice of Infringement




                                                  8
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 9 of 13 PageID #: 18915




          This motion in limine is WITHDRAWN. Dkt. No. 384 at 164 (“both Defendants’ 14th

   MIL and MIL Number 15 have both been resolved by the Court’s prior ruling in response to our

   motion to strike.”).



          15. Defendant’s MIL No. 15: Preclude Reference to Walmart Notice of Infringement as to

   Products Not-At-Issue

          This motion in limine is This motion in limine is WITHDRAWN. Dkt. No. 384 at 164

   (“both Defendants’ 14th MIL and MIL Number 15 have both been resolved by the Court’s prior

   ruling in response to our motion to strike.”).

          16. Defendant’s MIL No. 16: Exclude Evidence and Argument that the Asserted Claims

   are Limited to “Airbeds”

          This motion in limine is DENIED.



          17. Defendant’s MIL No. 17: Preclude Reference to Indemnification Agreements

          This motion in limine is GRANTED with the exception that if a witness with an employer

   who has a relevant indemnification agreement testifies, then that’s an issue that can be explored as

   to the bias of that witness. However, if Plaintiff itself calls such a witness, it may not mention the

   indemnification arrangement of the witness’s employer without first getting leave of Court (based

   on a showing of good cause, such as the unexpected change in the witness’s testimony due to bias).

   See Jones v. Southern Pacific R.R., 962 F.2d 447, 450 (5th Cir. 1992).



          18. Defendant’s MIL No. 18: [WITHDRAWN]




                                                     9
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 10 of 13 PageID #:
                                  18916



        This motion in limine is WITHDRAWN. Dkt. No. 353 at 2 (“Plaintiff and Defendants

reached agreement on language for two opposed motions in limine, which resolves Defendants

MIL Nos. 18 and 19 . . . .”). The agreed-upon language is found in Joint MIL No. 6. See Dkt. No.

377 at 3, n.1.



        19. Defendant’s MIL No. 19: [WITHDRAWN]

        This motion in limine is WITHDRAWN. Dkt. No. 353 at 2 (“Plaintiff and Defendants

reached agreement on language for two opposed motions in limine, which resolves Defendants

MIL Nos. 18 and 19 . . . .”). The agreed-upon language is found in Joint MIL No. 7. See Dkt. No.

377 at 3, n.2.




        20. Defendant’s MIL No. 20: Preclude TWW From Using Inflammatory Examples to

Illustrate Legal Standards

        This motion in limine is DENIED as unnecessary.



                              D. Joint Motions in Limine (Dkt. No. 348)



        1. Joint MIL No. 1: No Disparagement

        This motion in limine is AGREED as follows:

                 No disparaging or commenting unnecessarily on the nationality or
                 place of residence, native language spoken, or religious views of a
                 party or witness, or otherwise differentiating the nationality or place
                 of residence of a party or witness. For clarity, this will not prevent
                 testimony regarding a witness’s location of residence or business,
                 for example to explain where a meeting occurred. Additionally, no

                                                   10
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 11 of 13 PageID #:
                                  18917



               disparaging any parties, counsel or witnesses for attending trial
               remotely due to the COVID-19 pandemic, or a witness’s physical
               absence from trial.

               Dkt. No. 348 at 2; Dkt. No. 377 at 2.



       2. Joint MIL No. 2: Criminal Charges

       This motion in limine is AGREED as follows:

               No argument or evidence of any witness, expert, or party employee
               or officer having personal legal issues or being involved in personal
               legal proceedings, either criminal or civil. Additionally, no
               argument or evidence regarding Mark Bachman or his company’s
               work on products that might be seen as socially or politically
               improper (e.g., Bachman Tr., 148:1-150:4, Exs. 23-24), as well as
               contract work performed for Paul McCartney.

       Dkt. No. 348 at 2; Dkt. No. 377 at 2.



       3. Joint MIL No. 3: Undesignated Testimony

       This motion in limine is AGREED as follows: “[f]or any witness not testifying live at trial,

only testimony that was properly designated by the parties can be used for that witness. For any

witness testifying live, non-designated testimony can be used to impeach the witness.” Dkt. No.

348 at 2; Dkt. No. 377 at 3.



       4. Joint MIL No. 4: Venue

       This motion in limine is AGREED as follows: “[t]he Defendants will not introduce any

reference, evidence, testimony (including expert testimony), arguments regarding, or inquiries

attempting to elicit testimony regarding the Eastern District of Texas or any of its divisions or




                                                11
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 12 of 13 PageID #:
                                  18918



cities therein as a popular venue for patent holders or in any way disparage the venue.” Dkt. No.

348 at 3; Dkt. No. 377 at 3.



         5. Joint MIL No. 5: Referring to Defendants’ Counsel’s Former Judicial Positions

         This motion in limine is AGREED as follows: “[t]he parties are precluded from referring

to any of their counsel using any titles referring to former positions as judges or magistrate judges.”

Dkt. No. 348 at 3; Dkt. No. 377 at 3.



         6. Joint MIL No. 6: Discovery Conduct

         This motion in limine is AGREED as follows: “[t]he parties are precluded from arguing

or presenting testimony or evidence to the jury suggesting that any party’s discovery was somehow

deficient or that any party’s conduct during discovery was improper.” Dkt. No. 377 at 3. “The

parties agreed to this language in lieu of Plaintiff’s MIL No. 7 . . . and Defendants’ MIL No. 18 .

. . .” Id. at 3, n.1.




         7. Joint MIL No. 7: Injunction and Infringement after Patent Expiration

         This motion in limine is AGREED as follows:

                  The parties are precluded from presenting testimony, evidence or
                  argument to the jury insinuating that infringement of the ‘018 Patent
                  occurred after the ‘018 Patent expired or that defendant has done, or
                  is doing, anything improper by selling, using, or offering for sale
                  any product after the ‘018 Patent expired. This includes precluding
                  any party from referring in any way to the possibility (or lack of
                  possibility) of an injunction related to the ‘018 Patent.




                                                   12
Case 2:19-cv-00092-JRG-RSP Document 394 Filed 05/04/21 Page 13 of 13 PageID #:
                                  18919



       Dkt. No. 377 at 3. “The parties agreed to this language in lieu of Defendants’ MIL No. 19

. . . .” Id. at 3, n.2.
           SIGNED this 3rd day of January, 2012.
       SIGNED this 3rd day of May, 2021.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE




                                              13
